                                                          Boca Raton               Melville                     San Diego
                                                          Chicago                  Nashville                    San Francisco
                                                          Manhattan                Philadelphia                 Washington, D.C.



    Mark S. Reich
    MReich@rgrdlaw.com
                                                             January 25, 2021
                                                                                                                                        VIA ECF
    The Honorable LaShann DeArcy Hall
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

             Re:        Scott Cholewa v. CVS Health Corporation & Nice-Pak Products, Inc., Case
                        No. 2:20-cv-05483-LDH-ST
Dear Judge Hall:
        As counsel for Plaintiff Scott Cholewa (“Plaintiff”) in the above-referenced matter, we write
in response to Defendants CVS Health Corporation (“CVS”) and Nice-Pak Products, Inc.’s (“Nice-
Pak”) pre-motion letter (ECF No. 14, “Ltr.”), filed pursuant to this Court’s Individual Practices and
Local Rule 37.2, requesting leave to file a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6). Plaintiff opposes this request. As discussed below, Defendants’ articulated
challenges to Plaintiff’s Complaint are premature and insufficient to support their motion.
I.           The FTC Has Not Assumed Primary Jurisdiction
        The Federal Trade Commission (“FTC”) is not, as Defendants claim, “closely monitoring”
the marketing or labeling of so-called flushable products. Defendants argue that Plaintiff’s claim for
injunctive relief should be dismissed because the FTC “assumed ‘primary jurisdiction’ over the
labeling and marketing of Nice-Pak flushable wipes” based solely on a five-year-old Consent Order. 1
Ltr. at 1-2. Since 2015, however, the FTC has not taken any action against defendants – or other
manufacturers or retailers of “flushable” products – in connection with the proliferated and ongoing
false and misleading marketing of these products as safe for sewer and septic systems. As if the
FTC’s inaction is not sufficient support for the nonapplication of primary jurisdiction, in 2016 the
Honorable Jack B. Weinstein effectively invited the FTC to assume primary jurisdiction. The FTC
declined.
       On June 28, 2016, the Judge Weinstein told the parties in a “flushable wipes”-related litigation
“to explore the opportunity for aggregate adjudication of their claims before the FTC[.]” Kurtz v.
Kimberly-Clark Corp., 315 F.R.D. 157, 159 (E.D.N.Y. 2016) (the first of more than 10 actions
concerning the inefficacy of products labeled as flushable). In response, on July 6, 2016, counsel in
the coordinated Belfiore v. The Procter & Gamble Co., 2:14-cv-4090 (E.D.N.Y.) action contacted the
FTC to inquire as to whether it intended to formally define “flushability” and whether aggregate
adjudication by the FTC was feasible. Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482, 505 (E.D.N.Y.
2017). The FTC responded, by letter dated July 27, 2016, stating that: (1) it cannot engage in
“aggregate adjudication” of claims, due to its administrative design; (2) it does not intend to prescribe

1
     Available at: https://www.ftc.gov/system/files/documents/cases/151102nice-pakdo.pdf.



     5 8 Sou t h Ser vi ce Roa d   Su i te 200   M elvi lle, NY 1 1 7 47   Tel 631- 3 6 7 - 7 1 0 0   F a x 631 - 3 67 - 1 1 7 3   r gr dlaw.com
The Honorable LaShann DeArcy Hall
January 25, 2021
Page 2
trade regulation rules in relation to issues raised by the court’s referral; and (3) the parties and the
court can look to the Consent Order for guidance on their views regarding “flushability”
representations. See Belfiore, ECF No. 184-2 (“FTC Letter”).
         To its word, the FTC took no action in response to Judge Weinstein’s recommendation and,
despite the products’ continued failure to work as advertised, did not seek to enjoin the sale of
defendants’ (and others’) products from labeling their products as flushable. What’s more, the FTC
did not – before, in connection with, or after the Consent Order – delineate mandatory testing
protocols (e.g., frequency; third-party testing facilities) or fashion enforcement mechanisms for
products that fail to comply with the Consent Order’s guidelines for substantiating dispersibility. In
effect, the FTC neither endorsed nor assumed primary jurisdiction over any “flushable” products by
any manufacturers or retailers.
II.      Plaintiff’s Standing to Seek Injunctive Relief
        Defendants’ argument that Plaintiff “lacks standing to seek injunctive relief because he admits
he ‘stopped purchasing’ CVS’s flushable wipes” (Ltr. at 1-3) is premature. Defendants’ position
assumes that Plaintiff will refrain from purchasing defendants’ “flushable” products indefinitely. In
Davidson v. Kimberly-Clark Corp., the Ninth Circuit Court of Appeals rejected the notion “that
injunctive relief is never available for a consumer who learns after purchasing a product that the label
is false.” 873 F.3d 1103, 1115 (9th Cir. 2017). The court in Davidson explained that a plaintiff-
consumer may face a threat of future harm sufficient to confer standing: (1) where “she will be unable
to rely on the product’s advertising or labeling in the future, and so will not purchase the product
although she would like to[;]” or (2) where “she might purchase the product in the future, despite the
fact it was once marred by false advertising or labeling, as she may reasonably, but incorrectly,
assume the product was improved.” Id. The Court added that the plaintiff “faces a threat of imminent
or actual harm by not being able to rely on [defendant manufacturer-retailer]’s labels in the future,”
and that this harm is sufficient to confer standing to seek injunctive relief. Id. at 1112-13. 2 That
reasoning, applied here, could serve to confer standing on Plaintiff to assert claims for injunctive
relief.
III.     Certification of a Nationwide Class Is Not at Issue at the Motion to Dismiss
         Stage
        Second Circuit case law provides that a motion to dismiss is not the appropriate stage to
evaluate state versus nationwide class claims. See Hawkins v. Well Path, LLC, No. 19-cv-8969-VB,
2020 WL 4287447, at *6 (S.D.N.Y. July 27, 2020) (“the Court concludes personal jurisdiction over
defendant as to putative out-of-state class claims would be best assessed at the class certification
stage of the proceedings, not at the motion to dismiss stage”); Gonzalez v. Costco Wholesale Corp.,
No. 16-cv-2590 (NGG)(JO), 2018 WL 4783962, at *8 (E.D.N.Y. Sept. 29, 2018) (“because of the
‘unsettled nature of the law following Bristol-Myers’[ 3]- specifically its applicability to federal class

2
  Cf. Kurtz v. Costco Wholesale Corp., No. 17-cv-1856-L (2d Cir. June 26, 2020), ECF No. 293-1 at 5-6 (finding that the
plaintiff lacked standing to seek injunctive relief because he did not assert that he intended to purchase the products again).
3
  Bristol-Myers Squibb Co. v. Superior Ct. of Cal., S.F. Cnty., 137 S. Ct. 1773 (2017).
The Honorable LaShann DeArcy Hall
January 25, 2021
Page 3
actions - this court will defer its resolution of this issue until Plaintiff files a motion for class
certification, if she does in fact decide to do so”) (emphasis removed); Campbell v. Freshbev LLC,
No. 1:16-cv-7119 (FB) (ST), 2018 WL 3235768, at *2 (E.D.N.Y. July 3, 2018) (deferring on the
question of whether Bristol-Myers applied to nationwide class actions until a motion for class
certification was brought). Defendants’ argument that Plaintiff’s nationwide class claims should be
dismissed because “none of the non-resident class members Plaintiff seeks to represent can establish
specific personal jurisdiction” (Ltr. at 1, 3) should, therefore, be rejected. 4
IV.       The First-Filed Doctrine Is Inapplicable
       Finally, the first-filed doctrine does not apply to dismiss or stay this action in deference to
any other action. 5 The Kurtz v. Kimberly-Clark Corp., No. 1:14-cv-1142-PKC (E.D.N.Y.) case
involves different parties – both plaintiff and defendants – and pertains to entirely different products,
product-design, and manufacturing processes. And while the Palmer v. CVS Health & Nice-Pak
Products, Inc., No. 1:17-cv-00938-CCB (D. Md.) case names the same two defendants, 6 the Palmer
action has not been certified as a class action and Defendants do not confirm that the Palmer and
Cholewa represent the same products or the same time period. The first-filed doctrine, therefore,
cannot operate as a basis to stay or dismiss this action. 7
          For these reasons, a motion to dismiss by Defendants would ultimately be denied.
                                                       Respectfully submitted,
                                                       /s/ Mark S. Reich

                                                       MARK S. REICH
    cc:   All counsel of record (via ECF)




4
   Defendants also argue that the first-filed doctrine would be appropriate here because there is a similar case currently
pending in the District of Maryland. Ltr. at 3. In effect, based on Defendants’ purported grounds under Bristol-Myers
(point III) and the first-filed doctrine (point IV), their arguments conflict with each other in that any deference to the
Maryland action would require the certification of a nationwide class in the first-filed action – which Defendants claim is
not possible.
5
  The first-filed doctrine applies “when identical or substantially similar parties and claims are present in both courts,”
In re Cuyahoga Equip. Corp., 980 F.2d 110, 116-17 (2d Cir. 1992), and where “a determination in one action leaves little
or nothing to be determined in the other.” Raniere v. Citigroup Inc., 827 F. Supp. 2d 294, 301 (S.D.N.Y. 2011).
6
  It is worth noting that the documents produced in Palmer can, with Defendants’ consent, be utilized in the instant action.
This would obviate any undue burden on Defendants.
7
   See Lac Anh Le v. Pricewaterhousecoopers LLP, No. C-07-5476-MMC, 2008 WL 618938, at *1 (N.D. Cal. Mar. 4,
2008) (denying the defendant’s motion to stay under the first-to-file rule because the classes had not yet been certified
and the named plaintiffs were not the same).
